Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2.	In view of amended claims filed on 3/7/22, terminal disclaimer and further search, Claims 1-6, 8-13 and 15-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach generating an access point configuration message that instructs a network access point to temporarily withhold providing queued messages to the user equipment until the location of the user equipment is reported.
	Prior art teaches a method for User Equipment (UE) power management in a wireless communication system is provided. A connection manager of the communication system receives a power management policy from a third-party entity and  determining an amount of time a transport will lose a data network connection when the transport is predicted to enter an area associated with the loss of the data network connection.
	However, the prior art fails to teach the claimed limitation generating an access point configuration message that instructs a network access point to temporarily withhold providing queued messages to the user equipment until the location of the user equipment is reported. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 8, and 15 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647